Citation Nr: 1540154	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-36 298	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an initial compensable evaluation prior to January 14, 2012 and in excess of 30 percent thereafter for folliculitis and cellulitis of the scalp.

3.  Entitlement to a compensable rating prior to February 2, 2009 and in excess of 10 percent thereafter for right knee patellofemoral pain syndrome.

4.  Entitlement to restoration of a 40 percent evaluation for lumbosacral strain. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to June 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran perfected appeals for entitlement to service connection for chronic keloids of the neck and bilateral carpal tunnel syndrome by a VA Form 9 dated September 2009.  The Veteran was subsequently service connected for such disabilities by rating decisions dated December 2010 and April 2012 respectively.  The Veteran subsequently perfected an appeal for an initial increased rating for folliculitis and cellulitis; there is no disagreement of record concerning the ratings granted for the bilateral carpal tunnel syndrome.

Additionally, the Veteran submitted a notice of disagreement concerning the effective date of the grant of service connection for PTSD.  A statement of the case was promulgated in August 2014 with no VA Form 9 subsequently filed.  Thus, the Board does not have jurisdiction over this claim.

In December 2011, the Veteran testified at a hearing before a Decision Review Officer at the Columbia RO.  A transcript of that proceeding is of record.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The RO associated additional treatment records to the electronic file (Virtual VA) since the last RO adjudicatory documents for the disabilities on appeal.  More specifically, in April 2014, VA treatment records not previously considered detailed complaints and treatment for the Veteran's back and right knee disabilities as well as an ongoing diagnosis of sleep apnea.  The Veteran was asked to waive AOJ adjudication of such records in a June 2015 letter from the Board.  No response was received.  Thus, these issues must be remanded for AOJ consideration of the newly associated records.

Considering the Veteran's claim for service connection for sleep apnea, the Veteran was afforded a VA examination to consider her claim in January 2012.  The examiner indicated that since the Veteran's sleep apnea was diagnosed many years after active duty, it is unrelated to service.  However, the Board notes that the Veteran contends, and has submitted a buddy statement in support of her contentions, that symptoms of sleep apnea began during active service.  The Veteran additionally contends that her documented in-service shortness of breath, with treatment during service and specifically noted on her separation examination, is related to her current sleep apnea.  Thus, the Board finds that an additional medical opinion is necessary in this instance.

Concerning the Veteran's claim for an increased rating for folliculitis, the Veteran testified during her Board hearing that she was having an additional operation for this condition on June 18, 2015.  The Board finds that an additional examination is necessary as surgery for the condition could well have a significant impact on her disability.

Regarding the Veteran's claim for restoration of a 40 percent for her back disability and a higher rating (60 percent as indicated in her April 2013 notice of disagreement), the Veteran's representative indicated treatment at the Beaufort Naval Hospital.  These records should be requested and associated with the claims file.  The Veteran claimed during her Board hearing that the disability had worsened since her last VA examination in 2013.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  Thus, the Board finds that an additional examination is necessary.

Ongoing medical records from the Charleston VA Medical Center should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should request the Veteran to provide identifying information concerning any health care facilities where she received treatment or underwent evaluation for any of the disabilities at issue.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities if the appropriate releases are obtained from the Veteran.  The RO or the AMC should continue its efforts to obtain any pertinent, outstanding service medical records unless additional efforts would be futile.

2.  Obtain any ongoing medical records from the Charleston VAMC.

3.  The Veteran should be afforded an examination to ascertain her current level of disability with regards to her lumbosacral strain and folliculitis and cellulitis. 

4.  A physician must review the claims file in order to provide an opinion, with adequate rationale, as to whether it is as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea arose during or is otherwise related to her period of service.  In rendering the opinion, the examiner should take into account any lay statement(s) of record and the Veteran's contentions concerning snoring in-service as well as any relevant in-service treatment.

5.  Thereafter, the claim should be readjudicated with consideration of all of the evidence of record associated since the last AOJ adjudication.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




